                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

AMERICAN CONTRACTORS INDEMNITY
COMPANY,
                                                                    8:19-CV-00007
                       Plaintiff,

        vs.                                                MEMORANDUM AND ORDER

SUPERIOR HEATING & COOLING, LLC, a
Nebraska limited liability corporation, et al.,

                       Defendants.


       This matter is before the Court on Plaintiff’s Motions to Dismiss Jennifer Greene and

Withdraw Renewed Motion for Default Judgment. Filing 35, Filing 38.


                                       I. BACKGROUND

       Plaintiff, American Contractors Indemnity Group (“ACIC”), filed a Complaint in this case

on January 7, 2019. Filing 1. Plaintiff attempted to serve Defendants, Superior Heating and

Cooling, LLC (“Superior”); Jennifer Greene; and Derrone Greene in February of 2019. Eventually,

summonses were returned for all three Defendants, although it is not clear whether Plaintiff

properly served at least one of the defendants. On October 15, 2019, Plaintiff filed a Renewed

Motion for Default Judgment. Filing 33.

       Since the filing of Plaintiff’s renewed motion, defendants Jennifer Greene and Derrone

Greene have filed suggestions of bankruptcy. Filing 34, Filing 37. Then, Plaintiff moved to dismiss

Jennifer Greene. Filing 35. On November 1, 2019, this Court ordered Plaintiff to show cause why

its claim should not be dismissed for failure to properly serve Derrone Greene. Filing 36. Finally,

Plaintiff filed a Motion to Withdraw its Renewed Motion for Default. Filing 38.




                                                  1
Accordingly,

IT IS ORDERED:

      1. Plaintiff’s Motion to Withdraw the Renewed Motion for Default Judgment, Filing 38,

          is granted;

      2. Plaintiff’s Renewed Motion for Default Judgment, Filing 33, is dismissed without

          prejudice;

      3. Plaintiff’s Motion to Dismiss Jennifer Greene, Filing 35, is granted. Case Number 8:19-

          CV-0007 is dismissed without prejudice as to Jennifer Greene;

      4. Jennifer Greene’s Suggestion of Bankruptcy, Filing 34, is denied as moot as to this

          case;

      5. Filing 37 is granted. This action is stayed pursuant to 11 U.S.C. § 362(a)(1) as to

          defendant Derrone Greene only;

      6. Plaintiff’s request for an extension of time to serve Jennifer Greene, Filing 38, is

          denied, because Defendants previously moved to dismiss Jennifer Greene prior to filing

          a motion seeking more time to serve Jennifer Greene;

      7. Although this matter will be stayed as to taking action against remaining individual

          defendant Derrone Greene, the action against defendant Superior Heating & Cooling,

          LLC remains active and is not stayed.

      Dated this 12th day of November, 2019.

                                                   BY THE COURT:



                                                   _________________________
                                                   Brian C. Buescher
                                                   United States District Judge

                                               2
